  


 HR 3626 ENR: To extend the Undetectable Firearms Act of 1988 for 10 years.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 3626 
 
AN ACT 
To extend the Undetectable Firearms Act of 1988 for 10 years. 
 
 
1.Extension of Undetectable Firearms Act of 1988 for 10 yearsSection 2(f)(2) of the Undetectable Firearms Act of 1988 (18 U.S.C. 922 note) is amended by striking 25 and inserting 35. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
